Name: Council Regulation (EEC) No 4187/88 of 16 December 1988 opening and providing for the administration of a Community quota for ferro-chromium containing by weight more than 6 % of carbon
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 368 / 26 Official Journal of the European Communities 31 . 12 . 88 COUNCIL REGULATION (EEC) No 4187/ 88 of 16 December 1988 opening and providing for the administration of a Community tariff quota for ferro-chromium containing by weight more than 6 % of carbon THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Having regard to the proposal from the Commission, quota should be applied consistently to all imports of the product in question until the quota is exhausted ; whereas it is appropriate not to provide for allocation among Member States , without prejudice to the drawing, on the tariff quota , of such quantities as they may need, under conditions and according to a procedure to be determined; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the tariff quota is used and inform the Member States accordingly ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the administration of the quota shares levied by that economic union may be carried out by any one of its members , Whereas there is a variable shortfall in Community production of ferro-chromium containing by weight more than 6 % of carbon and producers are thus unable to meet the total needs of user industries ; whereas it is therefore in the Community's interest to suspend totally the customs duties applicable to that metal for a period ending on 31 December 1989 within the limits of a tariff quota fixed at an appropriate volume; whereas , in order to avoid disturbing the equilibrium of the market for that ferro-alloy and to ensure both an outlet for Community production and sufficient supplies for Community user industries , the quota volume should be fixed at a provisional 300 00 tonnes , thus covering immediate needs for imports from third countries ; whereas , moreover, Member States should be free to make the charging of products against that volume subject to certain conditions concerning end use ; Whereas equal and continuous access to the quota should be ensured for all importers and the rate laid down for the HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1989 the customs duty applicable to imports of the following product shall be suspended at the level indicated and within the limits of a Community tariff quota as shown below. Order No CN code Decription Volume of quota(tonnes) Rate of duty (% ) 09.2711 7202 41 90 Ferro-chromium containing by weight more than 6 % of carbon 300 000 0 appropriate measure with a view to ensuring the efficient administration thereof. 2 . Within the limits of this tariff quota , the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of the 1985 Act of Accession . 3 . Imports of the product in question which benefit from exemption from customs duties under other preferential tariff arrangements shall not be charged against this tariff quota . Article 3 If an importer presents in a Member State a declaration of entry into free circulation including a request for preferential benefit for a product covered by this Regulation, and if this declaration is accepted by the customs authorities , the Member State concerned shall draw, from the tariff quota , by means of notification to the Commission , a quantity corresponding to these needs . The requests for drawing, with the indication of the date of acceptance of the said declaration, must be communicated to the Commission without delay . Article 2 The tariff quota referred to in Article 1 shall be administered by the Commission, which may take any 31 . 12 . 88 Official Journal of the European Communities No L 368 /27 3 . Member States shall charge imports of the said product against their drawings as and when the goods are entered with the customs authorities under cover of declarations of entry into free circulation . 4 . The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned , to the extent that the available balance so permits . If a Member State does not use the quantities drawn, it shall return them as soon as possible to the tariff quota . If the quantities requested are greater than the available balance qf the tariff quota , allocation shall be made on a pro rata basis with respect to the requests . Member States shall be informed by the Commission in accordance with the same procedures . Article 5 At the request of the Commission, Member States shall inform it of imports actually charged against the quota . Article 4 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 3 enable imports to be charged without interruption against their accumulated shares of the Community quota . Article 6 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . 2 . Each Member State shall ensure that importers of the product concerned have free access to the quota for such times as the balance of the tariff quota so permits . Article 7 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1988 . For the Council The President G. GENNIMATAS